Citation Nr: 1227798	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-23 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the character of the appellant's discharge from the May 1975 to March 1976 service period is a bar to receipt of VA compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The appellant served on active duty from May 1975 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2012, the Veteran testified and his sister before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

The Veteran contends that the extended absence without leave that resulted in his discharge from service was at least in part due to stomach pain for which he was not receiving proper treatment from service personnel.

In a January 2010 statement and during the June 2012 video conference hearing before the undersigned, the Veteran reported that he is receiving disability benefits from the Social Security Administration (SSA) for bleeding ulcers, short- and long-term memory loss, and bone disease.  Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO or the Appeals Management Center (AMC) should thus obtain SSA records.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain the Veteran's SSA disability file, to include the medical treatment records on which the SSA decision was based, and incorporate those SSA records into the VA claims file.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


		(CONTINUED ON NEXT PAGE)


States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

